DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 
Response to Arguments
Applicant’s amendments filed 2/25/2022 have necessitated a new grounds of rejection, presented below.
Regarding Applicant’s argument that Kim does not teach wherein the light emitting elements are arranged as arrays irradiating the tube from different directions, this is not found persuasive. The Examiner asserts that Kim does disclose light emitting elements arranged as arrays, as can be seen in Fig. 7: there is a vertical line, or array, of light emitting elements (26b) on a left inner surface, and another vertical line, or another array, of light emitting elements (26b) on a right inner surface (see also p. 5 para. 3).  The arrays are provided on either side of the tube (11) (Fig. 7) and therefore, the arrays irradiate the tube from different directions (see also p. 5 para. 3). Therefore, Kim discloses the new limitation added to claim 1, as will be discussed in greater detail in the new grounds of rejection presented below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the plurality of light emitting elements are distributed to an entirety of the inner surface of the chamber”. The specification as filed does not provide explicit support for this subject matter, and reading the specification as a whole, one skilled in the art would not ascertain that the inventor or a joint inventor had possession of the claimed subject matter at the time the application was filed. Keeping in mind the plain and ordinary meaning of the word “entirety” (which means the whole, including every part), the skilled artisan would interpret this limitation as meaning that the entire inner surface must be provided with light emitting elements. In other words, no part of the inner surface may be left unprovided with a light emitting element. Every embodiment Applicant discloses in the Drawings shows portions of the inner surface being uncovered by light emitting elements. For example, see Fig. 6, wherein there are spaces interposed between the light emitting elements 5232, and therefore portions of the inner surface are left uncovered by light emitting elements. Therefore, the specification does not provide support for the light emitting elements being distributed to an entirety of the inner surface of the chamber. 
Dependent claims are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein the plurality of light emitting elements are distributed to an entirety of the inner surface of the chamber”. Using the plain and ordinary meaning of the term “entirety”, the skilled artisan would interpret this limitation as meaning that the entire inner surface must be provided with light emitting elements with no part of the inner surface being left unprovided with a light emitting element; however, the invention presented in Applicant’s specification as filed is at odds with this interpretation, as discussed in the 35 U.S.C. 112(a) rejection above. Therefore, it is unclear how this limitation should be interpreted. Are light emitting elements distributed along a majority of a vertical span of the inner surface, along a majority of a circumference of the inner surface, or both?
Dependent claims are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014104435 A1) (English machine translation of the written description relied upon) (already of record) in view of Chevremont et al. (Effect of coupled UV-A and UV-C LEDs on both microbiological and chemical pollution of urban wastewaters) (already of record).
Regarding claim 1, Kim et al. discloses a device for killing microorganisms (p. 2 para. 12-p. 3 para. 2) (see Figs. 1-3, and particular embodiment of Fig. 7) comprising:
a tube (body 11, reads on a tube as it is an elongated cylinder configured to contain a liquid) (p. 2 para. 12-13);
a chamber (22b) having an inner space to accommodate the tube (11) (p. 5 para. 3) (Fig. 7); and
a light emitting module comprising a plurality of light emitting elements (26b) to emit light to the tube and disposed on an inner surface of the chamber (p. 5 para. 3) (Fig. 7),
wherein the plurality of light emitting elements are distributed to the inner surface of the chamber as a plurality of vertical arrays (see vertical line, or array, of light emitting elements 26b on a left inner surface, and another vertical line, or another array, of light emitting elements 26b on a right inner surface as shown in Fig. 7) and the plurality of vertical arrays irradiate toward a central vertical axis of the tube from a plurality of directions (p. 5 para. 3) (Fig. 7);
wherein the tube (11) is detachably attached to the chamber (22b) (p. 3 para. 1-5, p. 4 para. 8), and
wherein at least one light emitting element comprises a light source emitting light having a wavelength of 250 to 280 nm (wavelength falling within the UV-C band; i.e., the light source is a UV-C light source emitting a UV-C ray) (p. 3 para. 2). 
As to the limitations of the device being a virus inactivation kit and the tube being configured to accommodate a sample containing viruses, these limitations are directed to intended use of the claimed device and have therefore been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The tube (11) disclosed by Kim et al. is configured to hold water (p. 2 para. 12-13) and is therefore fully capable of accommodating a sample containing viruses (e.g., a water sample containing viruses). The device is fully capable of being used as a virus inactivation kit, as a user could operate the device to direct ultraviolet light, which is inherently capable of inactivating viruses, to material within the tube (see p. 2 para. 14 and p. 5 para. 3), or alternatively fill the tube with a virucide chemical to inactivate any viruses therein. Therefore, Kim et al. fully meets this limitation. 
As to the limitation of the light emitting elements being distributed to an entirety of the inner surface of the chamber, Kim et al. is understood to meet this limitation, because Kim et al. discloses light emitting elements being distributed at a top of the inner surface, a bottom of the inner surface, and spaces between the top and bottom (see Fig. 7). 
	Kim et al. is silent as to the light emitting module comprising, in addition to the UV-C light source, another light source selected from among a UV-A light source and a visible light source.
	Chevremont et al. discloses that the combination of a UV-A light source emitting UV-A light and a UV-C light source emitting UV-C light achieved greater microbial reduction in a water sample than when only one type of UV light is used (Abstract, p. 305 col. 1 para. 5-p. 306 col. 2 para. 2, p. 309 col. 2 para. 2, Fig. 1).
	Given that Kim et al. is directed towards sterilizing drinking water contained within the tube (p. 1 para. 1-3), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the plurality of light emitting elements disclosed by Kim et al. to comprise a UV-A light sources that emits a UV-A ray in addition to the UV-C light source emitting a UV-C ray already disclosed by Kim et al, based on the teachings of Chevremont et al., in order to enhance the capability of the device to achieve microbial reduction in water. 
Regarding claim 2, Kim et al. discloses wherein the chamber (22b) comprises:
an entrance portion configured to receive the tube (11) at an upper end (see uppermost portion of 22b above region where light sources 26b are placed, Fig. 7);
a body portion configured to downwardly extend from the entrance portion and circumferentially cover the inner space (see middle portion of 22b wherein light sources 26b are placed, Fig. 7); and
a lower end portion extending from the body portion to a lower end of the chamber (see lower region of 22b below where light sources 26b are placed, Fig. 7),
wherein an outer width of the entrance portion is greater than widths of the body portion and the lower end portion (p. 2 para. 12, p. 3 para. 3) (Fig. 7).
Kim et al. is silent as to a vertical height of the chamber being greater than a width of the chamber. 
Nonetheless, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04). The limitation of the vertical height of the chamber being greater than a width thereof is a recitation of relative dimensions, and a chamber having such relative dimensions would not perform differently than the chamber of Kim et al. Therefore, the limitation does not impart a patentable distinction over modified Kim et al. 
	Regarding claim 3, Kim et al. discloses wherein the chamber (22b) comprises an outer wall (24) (p. 3 para. 3) (Fig. 7), wherein a lower body (see 24a in Fig. 6, also shown in Fig. 7) is disposed on the outer wall (Fig. 7), a power supply (29) (reads on a chamber terminal) being provided in the lower body disposed on the outer wall to provide power to the light emitting module (p. 3 para. 5-p. 4 para. 4) (Fig. 7).
	Regarding claim 4, Kim et al. discloses wherein the chamber terminal (29) is below the chamber (22b) (Fig. 7). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014104435 A1) (English machine translation of the written description relied upon) (already of record) in view of Chevremont et al. (Effect of coupled UV-A and UV-C LEDs on both microbiological and chemical pollution of urban wastewaters) (already of record) as applied to claim 3, and in further view of Lee et al. (US Patent Application Publication 2015/0158741) (already of record).
Regarding claim 5, Kim et al. discloses wherein the chamber terminal (29) provides power to the light emitting module and wherein the light emitting module is within the chamber, as set forth above.
Kim et al. is silent as to the device further comprising a chamber battery accommodated in the chamber wherein the chamber battery is chargeable through the chamber terminal. 
Lee et al. discloses a sterilizing device (para. 98-99) (Fig. 8) comprising a body for storing water and ultraviolet light emitters configured to sterilize the water for (para. 98-108). Lee et al. discloses that the device further comprises a battery for powering the light emitters and a power terminal (330) provided at a base of the device wherein the power terminal is configured to recharge the battery (para. 106) (Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify device disclosed by Kim et al. to comprise a chamber battery accommodated in the chamber for powering the light emitting module wherein the chamber battery is chargeable through the chamber terminal, as Lee et al. discloses that it was known in the art to use such a configuration to power light emitters of a sterilizing device, and the skilled artisan would have been motivated to provide such a rechargeable battery in order to arrive at a portable device that can run on battery power and recharge as needed, thereby enhancing the utility of the device. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky et al. (US Patent Application Publication 2017/0100494) (already of record) in view of Chevremont et al. (Effect of coupled UV-A and UV-C LEDs on both microbiological and chemical pollution of urban wastewaters) (already of record).
Regarding claim 1, Dobrinsky et al. discloses virus inactivation device (para. 8) (reads on a kit, as the device comprises multiple separable elements, see para. 42-46 and Figs. 1-2, sheets 1-2 of 12) comprising:
a tube (12) (para. 8, 42-43); 
a chamber (14) having an inner space to accommodate the tube (para. 43) (Figs. 1-2); and
a light emitting module comprising a plurality of light emitting elements (44) to emit light to the tube and disposed on an inner surface of the chamber (para. 47) (Figs. 1-2),
wherein the plurality of light emitting elements are distributed to the inner surface of the chamber as a plurality of vertical arrays (see lines, or arrays, of light emitting elements 44 provided such that each line spans a longitudinal axis of the chamber 14, in Fig. 1a; these arrays read on being vertical arrays as they would have a vertical orientation in the event that the chamber 14 is positioned such that the longitudinal axis is vertical) and the plurality of vertical arrays irradiate toward a central vertical axis of the tube (the tube has a longitudinal axis, which reads on the claimed vertical axis as the longitudinal axis would be vertical when the tube and chamber are positioned to have a vertical orientation) from a plurality of directions (Figs. 1-2), 
wherein the tube (12) is detachably attached to the chamber (14) (para. 42-46), and
wherein the plurality of light emitting elements comprises at least two types of light sources including a UV-C light source that emits a UV-C ray (para. 52, 58-59, 62, 100).
As to the limitation of the tube being configured to accommodate a sample containing viruses, this limitation is directed to an intended use of the claimed device and has therefore been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The tube (12) disclosed by Dobrinsky et al. is a catheter tube or other medical tubing (para. 8, 42) (Figs. 1b, 2) and would be fully capable of accommodating a sample containing viruses (e.g., a biological sample containing viruses could be introduced into the tube).
As to the limitation of the light emitting elements being distributed to an entirety of the inner surface of the chamber, Dobrinsky et al. is understood to meet this limitation, because Dobrinsky et al. discloses light emitting elements (44) being distributed at each distal end of the inner surface of the chamber and between the distal ends, and on upper and lower sides of the chamber (para. 47) (Fig. 1a).  
Dobrinsky et al. does not expressly teach that the plurality of light emitting elements comprise at least one of a UV-A light source that emits a UV-A ray and a visible light source that emits a visible ray in addition to the UV-C light source discussed above.
However, Dobrinsky et al. clearly discloses providing a first set of light sources operating at one target wavelength and a second set of light sources operating at another target wavelength (para. 52). Dobrinsky et al. further discloses that the light emitting elements are configured to emit light to eliminate contaminants from biological fluids accommodated by the tube (para. 35-36, 42) and that coliform bacteria are a concern in such fluids (para. 3).  
	Chevremont et al. discloses that the combination of a UV-A light source emitting UV-A light and a UV-C light source emitting UV-C light achieved greater reduction of coliform bacteria in a sample than when only one type of UV light is used (Abstract, p. 305 col. 1 para. 5-p. 306 col. 2 para. 2, p. 309 col. 2 para. 2, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the plurality of light emitting elements disclosed by Dobrinsky et al. to comprise a UV-A light sources that emits a UV-A ray in addition to the UV-C light source emitting a UV-C ray already disclosed by Dobrinsky et al, based on the teachings of Chevremont et al., in order to enhance the capability of the device to eliminate bacteria.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takahashi et al. (US Patent Application Publication 2011/0226966) is directed to a device for killing bacteria comprising an outer housing having an inner space for accommodating a tube and a plurality of UV-C light sources and UV-A light sources distributed to an inner surface of the housing to irradiate toward a central axis of the tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799